Citation Nr: 0604322	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The RO denied the veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder - including 
paranoid-type schizophrenia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his petition to reopen, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  In a September 1972 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (nervous condition) - 
inclusive of anxiety reaction with tension headaches.

3.  In January 1973, October and December 1980, June 1986, 
and January 1990, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder; 
the veteran did not appeal any of those decisions.

4.  Some of the evidence submitted since the January 1990 
rating decision is not cumulative of evidence already of 
record and provides some of the facts necessary to 
substantiate this claim.

5.  There still is no persuasive medical nexus evidence of 
record, however, indicating the veteran's psychiatric 
disorder - regardless of the specific diagnosis, is causally 
or etiologically related to his service in the military.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2005).

2.  The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).



Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must, to the extent possible, 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
April 2002 explaining the type of evidence required to 
substantiate his claim for service connection.  The Board 
realizes this letter did not indicate that new and material 
evidence was first required to reopen this claim.  However, 
nevertheless, since the Board is reopening this claim and 
readjucating it on a de novo basis (the entire record), 
there is no prejudice to the veteran for this shortcoming in 
that April 2002 letter.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the letter indicated what evidence was 
required to substantiate the claim once considered on the 
merits (meaning de novo), as it will be in this decision.  
The letter also indicated what evidence the veteran was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.

There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  And in 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  The content of the VCAA 
notice therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in April 2002, prior to the RO's initial adjudication of his 
claim in August 2002.  So this complied with the Pelegrini II 
requirement that VCAA notice, to the extent possible, precede 
the RO's initial adjudication.  The April 2002 VCAA notice 
also provided the veteran with ample opportunity to respond 
before his appeal was certified to the Board.  And he has not 
otherwise indicated he has any additional relevant evidence 
to submit or which needs to be obtained since the issuance of 
the September 2003 statement of the case (SOC).  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran's claim for service connection for a nervous 
disorder was first considered and denied by the RO in a 
September 1972 rating decision.  The claim originally was 
denied because there was no evidence in the veteran's service 
medical records (SMRs) showing he had complained of or was 
treated for a psychiatric disorder during his military 
service.  The RO indicated the only potentially relevant 
complaint and/or finding in service was one isolated instance 
during his separation examination when he had complained of 
experiencing occasional headaches.  The RO noted he was 
admitted to a VA hospital (VAH) for treatment from April to 
May 1972, with complaints of headaches, nervousness, and 
depression, and that he was found to be anxious at that time.  
It was noted that was his first hospitalization for 
treatment.



Subsequently, in January 1973, the RO confirmed and continued 
the September 1972 rating decision following the submission 
of an additional VA treatment record, which summarized the 
veteran's treatment during his aforementioned 
hospitalization.  He did not appeal.

Again in October and December 1980, the RO confirmed its 
prior denial, as the veteran had failed to provide any new 
and material evidence suggesting his nervous disorder was 
incurred or aggravated during his military service.  He again 
did not appeal.

In February 1986, the veteran again attempted to reopen his 
previously denied claim.  In support of his petition to 
reopen, he submitted February to March 1986 and March to 
April 1986 VA hospitalization records.  These records showed 
he had a history of multiple hospitalizations since his first 
psychotic break in 1971.  A history of substance abuse was 
also noted.  The diagnosis was chronic paranoid 
schizophrenia, with acute exacerbation.  The RO denied his 
petition to reopen, concluding there still was not new and 
material evidence.  He again did not file a 
notice of disagreement (NOD) in response, to initiate an 
appeal.

Thereafter, the veteran again attempted to reopen his claim 
for service connection for an acquired psychiatric disorder 
in November 1989.  No evidence was submitted in support of 
this claim, and by rating decision in January 1990 he was 
advised that no new and material evidence had been submitted 
to reopen his claim.  He again did not file a timely NOD in 
response, to initiate an appeal.

The veteran filed his current petition to reopen this 
previously denied claim in March 2002.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the August 2002 decision being appealed, the 
RO found that the evidence received since the prior denial 
was new, but still not material, as the VA medical records 
submitted in support of the claim did not show the veteran's 
psychiatric disorder was incurred or aggravated during 
service.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).



In addition, where the veteran files an NOD, but fails to 
perfect his appeal within 60 days of the date on which the 
statement of the case (SOC) was mailed or within one year 
from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD in 
response to the RO's January 1990 decision.  So that decision 
is final and binding on him based on the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  But if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's January 1990 rating decision consists 
of VA medical records and the report of a VA examination.

The veteran's VA medical records, dated from November 2001 
through March 2002, show he received treatment for 
schizophrenia and substance abuse, including group therapy 
and medication.  A treatment note indicates he was first 
diagnosed with paranoid schizophrenia in 1974.  Mental health 
status reports, concerning his current symptoms, are also of 
record.

The report of the veteran's July 2002 VA examination 
indicates his claims file was reviewed, as well as his 
electronic VA medical records.  The VA examiner noted the 
veteran reported a history of psychiatric treatment since 
1972, but that a January 2001 VA mental health evaluation 
showed a history of psychiatric treatment for schizophrenia 
since 1971.  A lengthy history of treatment for substance 
abuse was also noted.  The veteran reported a history of 
being forced to abuse drugs during his military service and 
that he was put in the "stockade" as a result.  Following a 
mental status evaluation, the diagnoses were paranoid 
schizophrenia, cocaine dependence, alcohol dependence, and 
polysubstance abuse.  A Global Assessment of Functioning 
(GAF) score of 35 was assigned.


The VA examiner concluded the veteran had a well-documented 
history of chronic paranoid schizophrenia and co-morbid 
substance abuse.  The VA examiner noted the veteran's service 
medical records did not contain information about his mental 
health, and that he denied receiving psychiatric treatment or 
evaluations during his military service.  The VA examiner 
also noted the veteran reported that his illicit substance 
abuse and behavioral problems began during his military 
service, but that he was not hospitalized for symptoms 
related to his schizophrenia until at least one year after 
his discharge from the military.  The VA examiner further 
concluded that it was unlikely the veteran's disturbance 
during his military service represented the onset of his 
chronic psychiatric disorder.

Some of this evidence mentioned is new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
July 2002 VA examination report, especially, tends to address 
the issue of whether the veteran's schizophrenia was incurred 
or aggravated during his military service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  A while this evidence ultimately determines the 
veteran's current psychiatric disorder (including the 
schizophrenia) is unrelated to his military service, 
this is an issue of the ultimate probative value of this 
evidence - not whether it is nonetheless sufficient to 
reopen his claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (where the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.)

Therefore, this additional evidence is neither cumulative nor 
redundant of the evidence already on file and, as such, it is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  So his claim is reopened.



The Board must now consider the veteran's reopened claim on 
the full merits (i.e., on a de novo basis).  As already 
mentioned, this will not unduly prejudice him because he is 
fully aware of the need to establish that he experienced 
relevant symptoms in service (or perhaps received a relevant 
diagnosis), and that he has current disability (confirmed by 
a medical diagnosis) related to the symptoms and/or diagnosis 
in service (medical nexus opinion).  Also bear in mind that, 
although the RO considered his claim solely on the basis of 
whether new and material evidence had been submitted to 
reopen it, the April 2002 VCAA letter explained the 
requirements for granting service connection.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1994).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as psychoses are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Although this claim has been reopened, service connection is 
not warranted for an acquired psychiatric disorder.  The 
veteran's service medical records are entirely unremarkable 
for any complaints, treatment or diagnosis of a psychiatric 
disorder.  He did not report any psychiatric-related symptoms 
whatsoever while in service, and there also were no objective 
clinical findings suggesting he had any psychiatric problems.  
The report of the physical examination he underwent for 
separation from the military indicates he had an unremarkable 
psychiatric evaluation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Indeed, even he has 
personally acknowledged not complaining of psychiatric 
problems or symptoms during service - even at his evaluation 
given in anticipation of his discharge from the military - 
except for mentioning having experienced occasional 
headaches.

More importantly, the July 2002 VA examiner ultimately 
determined there is no relationship between the veteran's 
current schizophrenia and his military service, as his 
schizophrenia, instead, did not have its onset until over a 
year after his military service ended.  This, unfortunately 
for the veteran, was just beyond the one-year presumptive 
period following service for the initial manifestation of a 
psychosis to a compensable degree.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  The VA examiner 
making this conclusion not only considered the veteran's 
assertions and history, but also undertook a comprehensive 
clinical evaluation of him and undertook a review of the 
entire evidentiary record.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

So the only evidence suggesting the veteran's schizophrenia 
is in any way related to his service in the military comes 
from him personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection for an acquired psychiatric 
disorder is reopened, but denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


